UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                               No. 99-30171
                             Summary Calendar


               TRAVELERS PROPERTY CASUALTY CORPORATION,

                                                Plaintiff-Appellee,

                                     v.

                      PATRICK PENDERGRAFT, ET AL.,

                                                Defendants,

                             KOURTNEY MARTIN,

                                                Defendant-Appellant.


            Appeal from the United States District Court
                for the Eastern District of Louisiana
                            (98-CV-545-E)

                            September 17, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

           Kourtney Martin appeals the district court’s granting of

summary   judgment    to    Travelers     Property    Casualty   Corporation

(“Travelers”) and the district court’s denial of her motion for

reconsideration of the grant of summary judgment. Since her appeal

of the summary judgment order was not timely, this court lacks

jurisdiction    to   hear   an   appeal    of   the   underlying   judgment.

Furthermore, although this court has jurisdiction over her appeal

of the denial of the motion to reconsider, we find that the


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
district court did not abuse its discretion and, therefore, affirm.

          In order for this court to have jurisdiction over the

appellant’s appeal, the appeal must be timely filed.       See United

States v. Cooper, 135 F.3d 960, 961 (5th Cir. 1998).        Since Ms.

Martin’s motion to reconsider was filed more than ten days after

the order granting summary judgment was entered, her Notice of

Appeal was not timely to stay the 30 day period for notice of

appeal of that order under Rule 4(a).         See FED. R. APP. P.

4(a)(1)(A), 4(a)(4), and FED. R. CIV. P. 6(a).     As a result, this

court   has   jurisdiction   to   review   only    the   motion   for

reconsideration.   A post-judgment motion to reconsider is a Rule

60(b) motion if the motion is filed more than ten days after the

underlying judgment is entered.   See Harcon Barge Co. v. D & G Boat

Rentals, Inc., 784 F.2d 665, 667 (5th Cir. 1986).        Ms. Martin’s

motion is, therefore, a Rule 60(b) motion, and the standard of

review is abuse of discretion.     See Halicki v. Louisiana Casino

Cruises, Inc., 151 F.3d 465, 470 (5th Cir. 1998), cert. denied, 119
S. Ct. 1143 (1999); Bohlin Co. v. Bunning Co., 6 F.3d 350, 353 (5th

Cir. 1993)(under the abuse of discretion standard, the court’s

decision need only be reasonable).

          Having reviewed the record, this court finds that the

district court reasonably found that the policy exclusion applied

since: (1) assuming that the appellant is correct in arguing that

Louisiana law applies, the rental agreement was a valid contract

even though a minor was a party to the contract (see LA. CIV. CODE

ANN. art. 1919 (West 1999)), and (2) a jet ski is a “watercraft” as

that term is used in the insurance policy.        Thus, the district
court did not abuse its discretion, and this court AFFIRMS.